UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* Upland Software, Inc. (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) 91544A109 (CUSIP Number) December 4, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) SRule 13d-1(c) oRule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIPNo. 91544A109 1 NAMES OF REPORTING PERSONS Global Undervalued Securities Master Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)¨ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.7% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIPNo. 91544A109 1 NAMES OF REPORTING PERSONS Kleinheinz Capital Partners, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)¨ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.7% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IA CUSIPNo. 91544A109 1 NAMES OF REPORTING PERSONS John Kleinheinz 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)¨ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.7% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN SCHEDULE 13G This Statement on Schedule 13G relates to shares of Common Stock of the Issuer purchased by Kleinheinz Capital Partners, Inc. ("KCP") for the account of Global Undervalued Securities Master Fund, L.P. (the "Master Fund").KCP acts as investment adviser to the Master Fund. Mr.Kleinheinz is the principal of KCP. Item1(a)Name of Issuer. Upland Software, Inc. Item1(b)Address of Issuer’s Principal Executive Offices. 401 Congress Ave., Suite 1850 Austin, Texas 78701 Item2(a)Name of Person Filing. Global Undervalued Securities Master Fund, L.P. Kleinheinz Capital Partners, Inc. John Kleinheinz Item2(b)Address of Principal Business Office, or, if none, Residence. Global Undervalued Securities Master Fund, L.P. 301 Commerce Street, Suite1900 Fort Worth, Texas 76102 Kleinheinz Capital Partners, Inc. 301 Commerce Street, Suite1900 Fort Worth, Texas 76102 John Kleinheinz 301 Commerce Street, Suite1900 Fort Worth, Texas 76102 Item2(c)Citizenship or Place of Organization. (1)Global Undervalued Securities Master Fund, L.P. is a Delaware limited partnership. (2)Kleinheinz Capital Partners, Inc. is a corporation organized under the laws of the State of Texas. (3)John Kleinheinz is a U.S. citizen. Item2(d)Title of Class of Securities. Common Stock, par value $0.0001 per share Item2(e)CUSIP Number. 91544A109 Item3If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not Applicable. Item4Ownership. (a) The Reporting Persons may be deemed the beneficial owners of 831,634 shares of Common Stock held by the Master Fund. (b) The Reporting Persons may be deemed to be the beneficial owners of 5.7% of the outstanding shares of Common Stock.Based on information contained in the Issuer's prospectus filed November 7, 2014, the Issuer had 14,671,347 shares of Common Stock outstanding. (c) Number of shares as to which each Reporting Persons has: (i) sole power to vote or direct the vote of any shares: No Reporting Person has sole power to vote or direct the vote of any shares (ii) shared power to vote or direct the vote: Each Reporting Person has shared power to vote or direct the vote of 831,634 shares (iii) sole power to dispose or direct the disposition: No Reporting Person has sole power to dispose or direct the disposition of any shares (iv) shared power to dispose or direct the disposition: Each Reporting Person has shared power dispose or direct the disposition of 831,634 shares Item5Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the Reporting Persons have ceased to be the beneficial owners of more than five percent of the class of securities, check the following o . Item6Ownership of More Than Five Percent on Behalf of Another Person. Not Applicable. Item7Identification and Classification of the Subsidiary which Acquired the Security Being Reported On by the Parent Holding Company. Not Applicable. Item8Identification and Classification of Members of the Group. Not Applicable. Item9Notice of Dissolution of Group. Not Applicable. Item10Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect, other than activities solely in connection with a nomination under Rule 14a-11. Exhibits Exhibit AJoint Filing Agreement, dated December 12, 2014. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:December 12, 2014 GLOBAL UNDERVALUED SECURITIES MASTER FUND, L.P. By: Kleinheinz Capital Partners, Inc., its general partner By: /s/ John B. Kleinheinz Name: John B. Kleinheinz Title: President KLEINHEINZ CAPITAL PARTNERS, INC. By:/s/ John B. Kleinheinz Name:John B. Kleinheinz Title:President JOHN B. KLEINHEINZ, INDIVIDUALLY /s/ John B. Kleinheinz John B. Kleinheinz
